DETAILED ACTION
	Claims 1-13 are amended. Claims 1-13 remain pending. A complete action regarding the merits of the pending claims appears below.
	This non-final office action replaces the non-final office action mailed on 9/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, it is stated that “the first electrode is arranged at a rounded top of a distal end of the applicator”. The specification recites a rounded tip instead of a “top” (page 9, line 15)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (U.S. Patent Application Publication No. 20060217707).
Regarding claim 1, Daniel teaches an electrosurgical system for generating high-frequency alternating current for an ablation of body tissue (Abstract, [0047]), the electrosurgical system comprising a high-frequency voltage supply unit which is removably electrically connected to a first and second electrode and which is configured to supply the first and second electrodes with a high-frequency alternating voltage ([0045]; Fig. 1, element 110); a feedback unit which is electrically connected to the first and second electrodes (Fig. 1, element 120) and which is configured to generate an output signal dependent on the electrical resistance between the first and second electrodes ([0058]); a control unit configured to: control the alternating voltage to automatically switch between at least one of: (i) a first operating mode ([0058]), in which in the first operating mode the alternating voltage is limited by a first limit value Ui (Fig. 22/2, elements 2254, 2223), and (ii) a second operating mode in which the alternating voltage is limited by a second limit value U2 (Fig. 22/2, elements 2254, 2223), wherein: the first limit value Ui is greater than the second limit value U2 (Fig. 22/2, elements 2254, 2223), and wherein an automatic switching from the first operating mode into the second operating mode occurs when a rate of increase of the electrical resistance between the first and second electrodes exceeds a predetermined limit value G (Fig. 22/2, element 2221).
In regards to the limit values, the application does not state whether they are voltage limit values or power limit values. They are simply stated as limit values. In addition, since power is dependent on voltage and it is stated earlier that the controller 120 has the ability to control voltage levels ([0058]), an increase (or decrease) in voltage would increase (or decrease) the power accordingly. Because of this relationship between voltage and power, there would have to exist corresponding voltage limit values to their power limit value counterparts.
Regarding claim 3, Daniel further teaches a processing unit which is electrically connected to the first and second electrodes ([0058]; Fig. 1, element 120), the processing unit is configured to: receive an electrical response signal via the first and second electrodes, to determine the electrical resistance between the first and second electrodes or a value representing the electrical resistance based on the electrical response signal ([0058]; Fig. 1, element 120) and to generate and output a control signal dependent on the electrical resistance or the representing value ([0058]; Fig. 1, element 120), wherein the feedback unit and the control unit are further configured to receive the control signal ([0058]; Fig. 1, element 120).
Regarding claim 5, Daniel further teaches in which the control unit is further configured to store the electrical resistance between the first and second electrodes or a value representing the resistance for a predetermined period of time (Fig. 22/2, element 2214), compare the electrical resistance or the representing value at a current point in time with the electrical resistance or the representing value at an earlier point in time (Fig. 22/2, element 2215) and determine the rate of increase of the electrical resistance (Fig. 22/2, element 2220, 2221).
Regarding claim 6, Daniel further teaches the control unit is further configured to automatically switch between a number of further operating modes with further limit values U3, ..., Un of the alternating voltage with successively decreasing amplitudes which are smaller than the amplitude of U2, wherein an automatic switching from one of the operating modes Ui into the operating mode Ui+i with the next smaller amplitude occurs when the rate of increase of the electrical resistance between the first and second electrodes exceeds a predetermined limit value assigned to the operating mode Ui (Fig. 22/2, element 2223, 2254; Figure 22/2, element 2223 shows that the power is decreased 5% as a result of an increased impedance rate. Power is known to follow the relationship as follows: P = V2/R (McGuffey 20140093227; [0019]). From this, voltage amplitude would decrease as a result of decreased i operating modes as the system sees fit).
Regarding claim 9, the method recited is inherent from use of the device. All the elements listed in claim 9 are also listed in claim 1, which are taught by Daniel; therefore, claim 9 is rejected under the same reasoning as claim 1 (see claim 1 rejection above).
Regarding claim 11, Daniel further teaches determining the electrical resistance or a value representing the electrical resistance between the first and second electrodes ([0058]; Fig. 1, 22/2, element 120), generating and outputting a control signal dependent on the electrical resistance ([0058]; Fig. 1, 22/2, element 120), storing the electrical resistance or the value representing the electrical resistance for a predetermined period of time (Fig. 22/2, element 2214) and determining the rate of increase of the electrical resistance by comparing the electrical resistance or the representing value at a current point in time with the electrical resistance or the representing value at an earlier point in time (Fig. 22/2, element 2215).
Regarding claim 13, Daniel further teaches controlling an applicator during an ablation of unwanted tissue according to the steps recited in claim 9 (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Hoey (U.S. Patent Application Publication No. 20020151884).
Regarding claims 2 and 10, Daniel teaches all the elements of the claimed invention as stated above.
Daniel does not teach in which the control unit is further configured to control the high-frequency voltage supply unit in such a way that an automatic switching from the second operating mode into the first operating mode occurs when the electrical resistance between the first and second electrodes is below a predetermined limit value W.
Hoey, in a similar field of endeavor, teaches in which the control unit is further configured to control the high-frequency voltage supply unit in such a way that an automatic switching from the second operating mode into the first operating mode occurs when the electrical resistance between the first and second electrodes is below a predetermined limit value W (Fig. 14, elements 324, 326, 328).
It would have been obvious before the effective filing date of the claimed invention to modify Daniel to where the control unit is further configured to control the high-frequency voltage supply unit in such a way that an automatic switching from the second operating mode into the first operating mode occurs when the electrical resistance between the first and second electrodes is below a predetermined limit value W as taught by Hoey in order to allow for there to be another variable to be monitored to ensure that the operating modes should be switched from the first mode to the second mode, thus making the device more efficient and safe.
Regarding claim 4, Daniel teaches all the elements of the claimed invention as stated above.
Daniel does not teach in which the second limit value U2 is between 50% and 80% of the first limit value Ui.
Hoey teaches in which the second limit value U2 is between 50% and 80% of the first limit value Ui (Fig. 14, elements 324, 326, 328; Fig. 14 shows that power is either increased or decreased by 20% depending on the impedance level, so this would create two limit values depending on the impedance 1 would be equal to 80% of U1's initial value (i.e. a 20% drop of 5 is equal to 4 and 80% of 5 is equal to 4); in addition, see rejection of claim 1 regarding the limit values).
It would have been obvious before the effective filing date of the claimed invention to modify Daniel to where the second limit value U2 is between 50% and 80% of the first limit value Ui as taught by Hoey in order to ensure for an adequate drop between operating modes such that the instrument did not operate at too high of a power output, which could lead to unwanted treatment of tissue.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Werneth (U.S. Patent Application Publication No. 20090149848).
Regarding claim 7, Daniel teaches all the elements of the claimed invention as stated above.
Daniel does not teach an applicator, where the first and the second electrodes form a bipolar electrode configuration in the applicator, wherein the first electrode is arranged at a rounded top of a distal end of the applicator and the second electrode is arranged at a distance of between 0.5 cm and 3 cm from the first electrode at the distal end of the applicator.
Werneth, in a similar field of endeavor, teaches an applicator (Fig. 3A, element 110), where the first and the second electrodes form a bipolar electrode configuration in the applicator ([0139]; Fig. 3A, elements 121, 131), wherein the first electrode is arranged at a rounded top of a distal end of the applicator ([0159]; Fig. 3A, element 131) and the second electrode is arranged at a distance of between 0.5 cm and 3 cm from the first electrode at the distal end of the applicator ([0139]).
It would have been obvious before the effective filing date of the claimed invention to replace the electrode configuration of Daniel with an applicator, where the first and the second electrodes form a bipolar electrode configuration in the applicator, wherein the first electrode is arranged at a rounded top of a distal end of the applicator and the second electrode is arranged at a distance of between 0.5 cm and 3 cm from the first electrode at the distal end of the applicator as taught by Werneth in order to 
Regarding claim 8, the combination of Daniel and Werneth teaches all the elements of the claimed invention as stated above.
Daniel does not teach in which the applicator is configured to be guided to the body tissue to be treated via a catheter.
Werneth further teaches in which the applicator is configured to be guided to the body tissue to be treated via a catheter ([0103]; Fig. 1, element 100).
It would have been obvious before the effective filing date of the claimed invention to further modify Daniel to where the applicator is configured to be guided to the body tissue to be treated via a catheter as taught by Werneth in order to allow the device to be deployed in a greater amount of areas within a patient.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Sinelnikov (U.S. Patent Application Publication No. 20140350401).
Regarding claim 12, Daniel teaches all the elements of the claimed invention as stated above.
Daniel does not teach applying an electrosurgical system pursuant to claim 1 to a thermal necrosis of unwanted body tissue.
Sinelnikov, in a similar field of endeavor, teaches applying an electrosurgical system for the thermal necrosis of unwanted body tissue ([0173]; “Thermal heating mechanisms may include raising the temperature of target tissue, such as neural fibers, chemosensitive cells, all or a substantial number of carotid body cells, and small blood vessels perfusing the carotid body or its nerves, above a desired threshold, for example, above a body temperature of about 37 C° e.g., to achieve thermal injury or damage, or above a temperature of about 45 C° (e.g., above about 60 C°) to achieve thermal necrosis for a duration of time known to induce substantially irreversible ablation at the resulting temperature.”).
.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Response to applicant’s arguments pertaining to the limit values and how power and voltage limit values differ are addressed above in the 102a1 rejection of claim 1. To reiterate, in regards to the limit values, the claims do not state whether they are voltage limit values or power limit values. They are simply stated as limit values. In addition, since power is dependent on voltage and it is stated earlier that the controller 120 has the ability to control voltage levels ([0058]), an increase (or decrease) in voltage would increase (or decrease) the power accordingly. Because of this relationship between voltage and power, there would have to exist corresponding voltage limit values to their power limit value counterparts.
However, examiner feels that the new 102a1 and 103 rejections regarding claims 1-6 and 9-13 are more appropriate than those made in the office action mailed 9/17/2020, thus the replacement of that non-final office action for this current non-final office action. In light of these new rejections, the response to arguments concerning the limit values remain valid and also apply to the new primary reference Daniel.
Applicant’s arguments, see applicant remarks, filed 12/17/2020, with respect to the rejections of claims 7-8 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794